Order filed May 23, 2013




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-13-00353-CV
                                     ____________

                     DREXEL CORPORATION, Appellant

                                          V.

                EDGEWOOD DEVELOPMENT, LTD, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-21997

                                       ORDER

      On May 22, 2013, appellant, Drexel Corporation, filed an emergency motion
for stay of discovery pending disposition of its application for interlocutory appeal.
It appears from the facts stated in the motion petition that appellant’s request
requires further consideration.

      We therefore ORDER that discovery in this case is stayed in trial court cause
number 2012-21997, styled Edgewood Development, Ltd. v. Drexel Corporation.
Such discovery is stayed until decision by this court of appellant’s emergency
motion. The court requests that appellee, Edgewood Development, Ltd., file a
response to appellant’s emergency motion on or before May 31, 2013.



                                    PER CURIAM